Broyles, C. J.,
dissenting. The claim in the petition that the plaintiffs were entitled to a refund of a part of their income taxes, which they had overpaid, was based solely on the ground that each of them was entitled to an exemption of $3500; and their able counsel state in their brief that the only question in the case “was whether or not the husband and the wife are each entitled to a deduction of $3500 where a joint income tax return is filed and where the income of the wife is less than $3500, but the aggregate income of both is in excess of $7000.” I agree with my colleagues that the proper answer to the question is that the husband and wife, under the facts of the case, were entitled to only one exemption of $3500. This being true, and it being the only question for the determination of this court, the decision of the trial court dismissing the petition on general demurrer should be affirmed. The further holding of my colleagues that the plaintiffs, although not entitled to a double exemption, are nevertheless entitled to recover “a few dollars,” is a ruling upon a matter not raised by the pleadings and not argued in the briefs of counsel for either party. Such a recovery was not asked for in the petition, and the plaintiffs are not entitled to recover something which they did not sue for.